Case 1:16-cv-00853-MSG Document 503 Filed 07/07/20 Page 1 of 2 PageID #: 7321




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

AMGEN INC.,                                )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )           C.A. No. 16-853-MSG
                                           )           (CONSOLIDATED)
AUROBINDO PHARMA LTD, et al.               )
                                           )
              Defendants.                  )

                                  NOTICE OF SERVICE

       PLEASE TAKE NOTICE that, on July 7, 2020, copies of Defendant Piramal’s First Set

of Interrogatories (Nos. 1-13) and Second Set of Requests For Production of Documents and

Things (Nos. 2-31) were served on the following counsel in the manner indicated below:


VIA EMAIL
Jack B. Blumenfeld
Derek J. Fahnestock
Morris, Nichols, Arsht &Tunnell LLP
1201 N. Market Street
Wilmington, DE 19899
jblumenfeld@mnat.com
dfahnestock@mnat.com

John D. Murnane
Joshua I. Rothman
Alicia A. Russo
Venable LLP
1290 Avenue of the Americas
New York, NY 10104
jdmurnane@venable.com
jrothman@venable.com
arusso@venable.com
Case 1:16-cv-00853-MSG Document 503 Filed 07/07/20 Page 2 of 2 PageID #: 7322




Dated: July 7, 2020                PHILLIPS, MCLAUGHLIN & HALL, P.A.

                                   /s/ David A. Bilson
                                   John C. Phillips, Jr. (#110)
                                   David A. Bilson (#4986)
                                   1200 North Broom Street
                                   Wilmington, DE 19806
                                   (302) 655-4200
                                   jcp@pmhdelaw.com
                                   dab@pgmhlaw.com

                                   Attorneys for Defendant
                                   Piramal Healthcare UK Limited




                                      2
